Case 7:18-cr-02054 Document1 Filed in TXSD on 11/28/18 Page i of 3

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas |

 

 

United States of America )
__.Yv. ) ~ 4% ,
Claudia Ing BARRAZA )  CaseNo. FN x vy 2435
YOB: 1996 Citizenship: US
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 27, 2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. § 963, 952(a), 960(a)(1), Knowingly and intentionally conspired and agreed with other persons to import

960(b)(1). from a place outside of the United States (the United Mexican States) to a place
in the United States (Hidalgo, Texas) a controlled substance, to wit:
approximately 6.74 kilograms of cocaine.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

App bore? « , Ota Cwitrehh -

Complainant's signature
ne KX ( | Ne Fatima Aikhatib, HSI Special Agent
, Printed name and title

Sworn to before me and signed in my presence.

. . | ,
Date: 11/28/2018 ~ @ Sea, ha Cl ao
L~ _ Judge’s signature ,

City and state: McAllen, Texas U.S. Magistrate Judge Juan F. Alanis

Printed name and title

 

 
Case 7:18-cr-02054 Document1 Filed in TXSD on 11/28/18 Page 2 of 3

Attachment “A”

On November 27, 2018, United States (U.S.) Customs and Border Protection Officers (CBPOs) at the
‘Hidalgo, Texas Port of Entry (POE) encountered Claudia Iris BARRAZA as she presented herself and her
three minor daughters for inspection driving a Copper Chevy Cavalier bearing Texas license plates |
number JVP3608. BARRAZA was the driver of the vehicle and at primary inspection, BARRAZA initially
stated that she was returning from visiting family in Mexico and that BARRAZA was borrowing the car
from her cousin who had various car lots. BARRAZA then stated that the car was given to her |
approximately three months ago by her cousin because BARRAZA had gotten a divorce. Records ~ |
indicate that an anonymous caller. reported that a vehicle with Texas license plates number JVP3608
would be entering the U.S. transporting narcotics. BARRAZA was referred to secondary inspection for an

exam.

In secondary, BARRAZA gave a negative declaration for plants, fruits, meats, currency, narcotics, tobacco
and alcohol and stated that she had been in Mexico visiting family and that the vehicle belonged to |
BARRAZA’s cousin and she had borrowed it to go visit family. The vehicle was sent to the Z-portal fora
non-intrusive exam. :

An x-ray scan of the vehicle using the Z-portal yielded positive results for anomalies in the rear seat area.
An inspection of the vehicle resulted in the discovery of anon factory compartment in the rear seat area
containing six bundles of a white powdery substance which tested positive for characteristics of cocaine

. inthe amount of 6.74 kilograms.

Homeland Security Investigations (HSI) Special Agents (SAs) responded to the port to interview
BARRAZA. BARRAZA was read her Miranda Rights from a pre-printed form in the English language by SA
Fatima Alkhatib witnessed by SA Tanner Fullmer and CBPO Ana Aguilera. BARRAZA waived her rights
both orally and in writing by signing the pre-printed form. BARRAZA voluntarily agreed to provide Shs

with a statement. . |

BARRAZA stated that approximately three months ago, she was given a car by a distant cousin (Juan)
living in Mexico, who she had not been in communication with prior to May 2018. BARRAZA retrieved
the car from another cousin living in the U.S. BARRAZA stated that Juan had contacted her and stated
that he wanted to meet BARRAZA and her children. BARRAZA and the children drove to Reynosa,
Mexico at approximately 1:00 p.m. and met with Juan at the Plaza. Juan borrowed BARRAZA’s car and
left with it for two hours, claiming to have been at a nearby cemetery. Juan returned with BARRAZA’s
car and instructed her to call him when BARRAZA got home via WhatsApp. BARRAZA knew Juan to be
involved with narcotics and weapons smuggling. Record checks indicated that the license plates
(JPV3608) were registered to another vehicle and that the vehicle driven by BARRAZA had not exited the
U.S. since October 7, 2017. BARRAZA could not explain why there was no current outbound record for
the vehicle or why the license plates belonged to another vehicle. BARRAZA gave Agents consent to
search her cell phone but repeatedly gave them an incorrect pass code.

BARRAZA later stated that approximately one week ago she was contacted by an acquaintance via
Snapchat and offered $100-$300 a week to move a legal amount of currency in to the U.S. from Mexico.
~ Case 7:18-cr-02054 Document1 Filed in TXSD on 11/28/18 Page 3 of 3 |

BARRAZA would also be allowed to keep the vehicle she was given to use. BARRAZA text an individual in
Mexico a picture of her identification card. BARRAZA and her children were picked up from their home ©
in Pharr, Texas by an unidentified female and driven to Reynosa, Mexico. In Mexico, BARRAZA was given
a car and instructed to drive it to the U.S. BARRAZA was told the vehicle was empty and that she would
be notified when to take the car to Mexico so that money could be placedintoitatalaterdate.
BARRAZA was then followed by two individuals to the Hidalgo Bridge and told to contact them when she
made it through the POE. BARRAZA admitted that she had been giving Agents the wrong pass code and
then voluntarily unlocked her phone. BARRAZA had text messages telling an individual with a Mexican
phone number that she had been referred for a secondary exam. The text messages from the other
individual had been erased. BARRAZA had been given approximately $500 Pesos by the individual in
Mexico.
